CORRECTED NOTICE OF ALLOWABILITY
This Office action is in response to applicant’s arguments filed 10/05/2020. 
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Claim 8 has not been previously presented or entered. Misnumbered claims 9-21 been renumbered 8-20 respectfully, see examiners amendment below.
Claims 1, 4-11, and 20, as filed on 01/29/2020, and as amended in accordance with the examiner’s amendment, see below, are allowable.
Response to Amendment
The rejections under 35 U.S.C. § 103 and 112(a) have been obviated in view of applicant’s amendments and arguments filed 10/05/2020.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Gilchrist (Registration Number 40619) on 02/18/2021.
The application has been amended as follows:
Claim 1, line 8: removed “of one another”.
Claims 9-21 renumbers to claims 8-20. 
Claim 10 amended to be dependent on claim 9.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claims 1, the closest prior art US 2012/0129660 A (Eem et al) fails to teach or render obvious a martial arts training device in combination with all of the elements and structural and functional relationships as claimed and further including double-ended speed bag suspended from the second end of one of the arm members by an elastic member whereby in use, the double-ended speed bag reacts in an unpredictable dynamic manner.
The prior art of record teaches a punching bag attached to the end of a rotating arm that is not suspended or a double ended speed bag, which are not considered equivalent to applicant’s invention. It would not be obvious for one skilled in the art at the time of filing to modify Eem et al’s punching bag to be a double ended speed bag without breaking the arms rotation and preventing predictable movement.
Regarding Independent Claims 1, the closest prior art US 0843389 A (Brown) fails to teach or render obvious a martial arts training device in combination with all of the elements and structural and functional relationships as claimed and further including a pole comprising a top end and bottom end; the pole being extendable to create a friction fit between a floor and a ceiling; one or more arm members each comprising a first end and a second end, with the first 
The prior art of record teaches an arm member rotating with a speed bag but does not disclose the arm rotating about a pole and to modify the device such that the arm rotates a pole would be based on improper hindsight and break the device.
Regarding Independent Claims 7, the closest prior art US 2012/0129660 A (Eem et al) fails to teach or render obvious a martial arts training device in combination with all of the elements and structural and functional relationships as claimed and further including a double-ended speed bag hangably attachable to one of the arms on a resilient member whereby in use, the double-ended speed bag reacts in an unpredictable dynamic manner.
The prior art of record teaches a punching bag attached to the end of a rotating arm that is not suspended or a double ended speed bag, which are not considered equivalent to applicant’s invention. It would not be obvious for one skilled in the art at the time of filing to modify Eem et al’s punching bag to be suspended with the lower end attached to a static bottom without breaking the arms rotation and preventing predictable movement.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T MOORE whose telephone number is (571)272-0063.  The examiner can normally be reached on Monday - Thursday 7:00am - 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 











/ZACHARY T MOORE/Examiner, Art Unit 3784                

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784